Exhibit 10.1
AGREEMENT
 
This Agreement, dated as of December 23, 2011 (the “Agreement”), is by and among
SeaBright Holdings, Inc., a Delaware corporation (the “Company”), and the other
parties signatory hereto (collectively, the “Investors”).
 
WHEREAS, the Investors beneficially own (as defined below) the number of shares
(the “shares”) of common stock, par value $0.01 per share, of the Company (the
“Common Stock”) specified on Schedule A of this Agreement and economically own
(as defined below) the same number of shares of Common Stock specified on
Schedule A of this Agreement; and
 
WHEREAS, the Investors have requested, and the Company has agreed, subject to
the terms and conditions of this Agreement, to expand the size of the Board of
Directors of the Company (the “Board”) and appoint the Investor Appointed
Director (as defined herein) to fill the vacancy resulting therefrom.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1             Defined Terms.  For purposes of this Agreement:
 
(a)           “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by
the Securities and Exchange Commission (the “SEC”) under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).
 
(b)           “Associate” has the meaning set forth in Rule 12b-2 promulgated by
the SEC under the Exchange Act.
 
(c)           The terms “beneficial owner” and “beneficially own” have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act.  The terms “economic owner” and “economically own” shall have the same
meanings as “beneficial owner” and “beneficially own”, except that a person will
also be deemed to economically own and to be the economic owner of (i) all
shares of capital stock of the Company which such person has the right to
acquire pursuant to the exercise of any rights in connection with any securities
or any agreement, regardless of when such rights may be exercised and whether
they are conditional, and (ii) all shares of capital stock of the Company in
which such person has any economic interest, including pursuant to a cash
settled call option or other derivative security, contract or instrument in any
way related to the price of shares of Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           The “Standstill Period” means the period from the date of this
Agreement through the earlier of (i) the date on which the Company’s 2014 Annual
Meeting of Stockholders (the “2014 Annual Meeting”) concludes without
adjournment, (ii) the date of the 2012 Annual Meeting of Stockholders (the “2012
Annual Meeting”) or the 2013 Annual Meeting of Stockholders (the “2013 Annual
Meeting”) if the Investor Appointed Director (or the applicable replacement
nominee pursuant to clause (z) below) is not elected to the Board at the 2012
Annual Meeting or the 2013 Annual Meeting, respectively, and (iii) such date, if
any, as the Company shall have materially breached any of its commitments or
obligations set forth hereunder and shall not have cured such breach after
fifteen (15) days’ written notice from the Investors; provided, that the
Investors may terminate the Standstill Period at any time by written notice to
the Company if (v) the Nominating and Corporate Governance Committee of the
Board does not deliver to the Investors, on or prior to the date that is 30 days
prior to the first day of the notice period specified in the advance notice
bylaw (Article II, Section 11 of the Company’s By-laws) for the 2013 Annual
Meeting of Stockholders (the “2013 Annual Meeting”), its written commitment to
include the Investor Appointed Director (or the applicable replacement nominee
agreed pursuant to clause (z) below) as part of the Company’s slate of nominees
for director of the Company for the 2013 Annual Meeting unless the Investor
Appointed Director (or such replacement nominee) refuses to serve, (w) the
Nominating and Corporate Governance Committee of the Board does not deliver to
the Investors, on or prior to the date that is 30 days prior to the first day of
the notice period specified in the advance notice bylaw (Article II, Section 11
of the Company’s By-laws) for the 2014 Annual Meeting, its written commitment to
include the Investor Appointed Director (or the applicable replacement nominee
agreed pursuant to clause (z) below) as part of the Company’s slate of nominees
for director of the Company for the 2014 Annual Meeting unless the Investor
Appointed Director (or such replacement nominee) refuses to serve, (x) the
Investor Appointed Director (or the applicable replacement nominee pursuant to
clause (z) below) resigns, in which case the Standstill Period shall terminate
on the later to occur of the date of such resignation or the date that is 30
days prior to the first day of the notice period specified in the advance notice
bylaw (Article II, Section 11 of the Company’s By-laws) applicable to the 2013
Annual Meeting, (y) the Investor Appointed Director (or the applicable
replacement nominee pursuant to clause (z) below) is not included as part of the
Company’s slate of nominees for director of the Company for the Company’s 2013
Annual Meeting or 2014 Annual Meeting or (z) in the event that (1) the Investor
Appointed Director is unable to serve as a director of the Company as a result
of such Investor Appointed Director’s death or incapacity and (2) the Company
and the Investors fail to agree on a replacement nominee (or the Company fails
to appoint such agreed replacement nominee to the Board) within 60 days
following the date that such Investor Appointed Director ceased to be a director
of the Company (and in the event that a replacement nominee is so agreed and
appointed, references in this Agreement to the Investor Appointed Director shall
be deemed to be references to such replacement). In proposing an individual as a
replacement nominee pursuant to clause (z) of the immediately preceding
sentence, the Investors shall provide the Company with such information
regarding such individual as would be required to nominate such individual as a
director pursuant to the Company’s By-laws.
 
ARTICLE II
COVENANTS
 
Section 2.1            Changes to the Board of Directors and Related Matters.
 
(a)           Board Expansion and Appointment of New Director. Effective upon
the execution and delivery of this Agreement by the parties hereto, the Board
has increased in size from six (6) to seven (7) directors (the “Board
Expansion”) and Clifford Press (the “Investor Appointed Director”) is elected as
a director of the Company whose term shall expire at the 2012 Annual
Meeting.  The Company shall nominate Mr. Press (or the applicable replacement
nominee agreed pursuant to clause (z) of Section 1.1(d) above) for election to
the Board at the 2012 Annual Meeting as part of the Company’s slate of nominees
for director.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Committees.  The Board has three existing committees, an Audit
Committee, a Compensation Committee and a Nominating and Corporate Governance
Committee (the “Committees”).  Immediately upon the election of Mr. Press as a
director, the Board shall increase the size of the Compensation Committee by one
(1) member and shall elect Mr. Press to the Compensation Committee to serve on
such Committee during his term as a director.
 
(c)           Role of the Investor Appointed Director. The Investor Appointed
Director will be governed by the same protections and obligations regarding
confidentiality, conflicts of interests, fiduciary duties, trading and
disclosure policies and other governance guidelines, and shall have the same
rights and benefits, including with respect to insurance, indemnification,
compensation and fees, as are applicable to all independent directors of the
Company.
 
Section 2.2             Voting Provisions.  During the Standstill Period, the
Investors, together with their respective Affiliates, will cause all shares of
Common Stock for which they have the right to vote (or to direct the vote) as of
the record date for any meeting of stockholders to be present for quorum
purposes and to be voted at any such meeting or at any adjournments or
postponements thereof (a) in favor of each director nominated and recommended by
the Board for election at any such meeting and (b) against any stockholder
nominations for director which are not approved and recommended by the Board for
election at any such meeting.
 
Section 2.3             Other Actions by the Investors.  Each of the Investors
agrees that, during the Standstill Period, neither it nor any of its Affiliates
or Associates will, without the prior written consent of the Company, directly
or indirectly:
 
(a)           purchase or cause to be purchased or otherwise acquire or agree to
acquire economic ownership of any Common Stock or other securities issued by the
Company, or any securities convertible into or exchangeable for Common Stock or
any other equity securities of the Company, if in any such case, immediately
after the taking of such action, the Investors, collectively with their
Affiliates and Associates, would, in the aggregate, economically own more than
9.9% of the then outstanding shares of Common Stock;
 
(b)           form, join in or in any other way participate in a “partnership,
limited partnership, syndicate or other group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to the Common Stock or deposit
any shares of Common Stock in a voting trust or similar arrangement or subject
any shares of Common Stock to any voting agreement or pooling arrangement, or
grant any proxy with respect to any shares of Common Stock (other than to a
designated representative of the Company pursuant to a proxy statement of the
Company), other than solely with other Investors or one or more Affiliates or
Associates of an Investor with respect to the Shares and any other shares of
Common Stock acquired in compliance with paragraph (a) above or to the extent
such a group may be deemed to result with the Company or any of its Affiliates
as a result of this Agreement;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           solicit proxies or written consents of stockholders, or conduct
any nonbinding referendum with respect to Common Stock, or make, or in any way
participate in, any “solicitation” of any “proxy” within the meaning of Rule
14a-1 promulgated by the SEC under the Exchange Act (but without regard to the
exclusion set forth in Rule 14a-1(l)(2)(iv) from the definition of
“solicitation”) to vote any shares of Common Stock with respect to any matter,
or become a “participant” in any contested solicitation for the election of
directors with respect to the Company (as such terms are defined or used under
the Exchange Act and the Rules promulgated thereunder), other than solicitations
or acting as a “participant” in support of all of the Company’s nominees;
 
(d)           seek to call, or request the call of, or call a special meeting of
the stockholders of the Company, or seek to make, or make, a stockholder
proposal (whether pursuant to Rule 14a-8 under the Exchange Act or otherwise) at
any meeting of the stockholders of the Company, or make a request for a list of
the Company’s stockholders or to inspect the books and records of the Company
(including pursuant to any statutory right), or seek election of a nominee to
the Board, seek to place a representative on the Board or seek the removal of
any director from the Board, or otherwise acting alone, or in concert with
others, seek to control or influence the governance or policies of the Company;
 
(e)           seek to have the Company waive, amend or modify any provisions of
the Company’s Certificate of Incorporation or By-laws;
 
(f)           effect or seek to effect (including by entering into any
discussions, negotiations, agreements or understandings whether or not legally
enforceable with any third person), offer or propose (whether publicly or
otherwise) to effect, or cause or participate in, or in any way assist or
facilitate any other person to effect or seek, offer or propose (whether
publicly or otherwise) to effect or participate in, (i) any acquisition of any
securities (or economic ownership thereof), or rights or options to acquire any
securities (or economic ownership thereof), or any material assets or
businesses, of the Company or any of its subsidiaries, except pursuant to the
limits specified in paragraph (a) of this Section 2.3, (ii) any tender offer or
exchange offer, merger, acquisition or other business combination involving the
Company or any of its subsidiaries, or (iii) any recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to the Company or any of its subsidiaries or any material portion of its
or their businesses;
 
(g)           publicly disclose, or cause or facilitate the public disclosure
(including the filing of any document or report with the SEC or any other
governmental agency or any disclosure to any journalist, member of the media or
securities analyst) of any intent, purpose, plan or proposal to obtain any
waiver, or consent under, or any amendment of, any of the provisions of
Section 2.2 or Section 2.3, or otherwise (i) publicly seek in any manner to
obtain any waiver, or consent under, or any amendment of, any provision of this
Agreement or (ii) bring any action or otherwise act to contest the validity of
Section 2.2 or this Section 2.3 or publicly seek a release from the restrictions
contained in Section 2.2 or this Section 2.3;
 
(h)           unless required by law, make or issue or cause to be made or
issued any public disclosure, announcement or statement (including the filing of
any document or report with the SEC or any other governmental agency or, any
disclosure to any journalist, member of the media or securities analyst) (i) in
support of any solicitation described in paragraph (c) above (other than
solicitations by the Company), (ii) in support of any matter described in
paragraph (d) above or (iii) concerning any potential matter described in
paragraph (e) above; or
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           enter into any discussions, negotiations, agreements or
understandings with any person with respect to the foregoing or advise, assist,
encourage or seek to persuade others to take any action with respect to any of
the foregoing.
 
Notwithstanding the foregoing, nothing in this Section 2.3, Section 2.5(b) or
Section 3.2 shall be deemed to in any way restrict or limit (a) the Investor
Appointed Director’s ability to discuss any matter confidentially with the
Company, the Board or any of its members or otherwise to take any action at any
meeting of the Board or at any meeting of any committee thereof, in each case,
solely in his capacity as a director, (b) the Investors’ ability to take any
action required by applicable law (whether or not otherwise restricted by this
Section 2.3, Section 3.2); provided, however, notwithstanding the foregoing, any
such disclosure of Confidential Information, as applicable, shall remain subject
to the procedures set forth in the second sentence of Section 3.2(c), or
Section 2.5(b)), or (c) the Investors’ ability to communicate, on a confidential
basis, with attorneys, accountants or other advisors (excluding any such advisor
who has taken any action that if taken by an Investor would violate this
Section 2.3 or 2.5(b)), it being understood that the Investors shall be
responsible for ensuring that such attorneys, accountants or other advisors
maintain the confidentiality of such information and communications and shall be
responsible for any breach of such confidentiality by any such persons.
 
 Section 2.4            Additional Undertakings by the Investors.  As of the
date of this Agreement, none of the Investors, or any of their Affiliates or
Associates, are a party (other than with another Investor or an Affiliate or
Associate of any Investor) to any verbal or written contract, arrangement,
understanding or relationship (legal or otherwise) with any person with respect
to any securities of the Company, including with respect to transfer or voting
of any such securities, finder’s fees, joint ventures, loan or option
arrangements, puts or calls, guarantees of profits, division of profits or loss,
or the giving or withholding of proxies, or have otherwise pledged or subjected
any securities owned by them to a contingency the occurrence of which would give
another person voting power or investment power over such securities.
 
  Section 2.5            Section 2.5 Publicity.
 
(a)           Promptly after the execution of this Agreement, the Company and
Oliver Press Partners, LLC will issue a press release in the form attached
hereto as Schedule B. Each of the parties hereto, on behalf of itself and its
Affiliates and Associates, agrees not to make, during the Standstill Period, any
other press release or other public statement which refers to or describes the
terms of this Agreement or the settlement effected hereby (except with respect
to the filing of any Current Report on Form 8-K or other document or report as
may be required by the rules of the SEC or the New York Stock Exchange), without
first consulting with the Company or the Investors, as the case may be, on any
such proposed press release or public statement and giving such person a
reasonable prior opportunity to comment thereon.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           During the Standstill Period, none of the Company, any of the
Investors or any of their respective Affiliates or Associates will, directly or
indirectly, make or issue or cause to be made or issued any disclosure,
announcement or statement (including the filing of any document or report with
the SEC or any other governmental agency or any disclosure to any journalist,
member of the media or securities analyst) concerning the other party or any of
its respective past, present or future general partners, directors, officers or
employees, which disparages any such party (including such party’s corporate
strategy, business, activities, investment policies or management) or any of
such party’s respective past, present or future general partners, directors,
officers or employees as individuals (recognizing that each party will be free
to, after consultation with counsel, make any disclosure that it determines in
good faith is required to be made under applicable law or applicable exchange
requirement).
 
ARTICLE III
OTHER PROVISIONS
 
Section 3.1            Representations and Warranties.
 
(a)           Representations and Warranties of the Company.  The Company hereby
represents and warrants that this Agreement and the performance by the Company
of its obligations hereunder (i) has been duly authorized, executed and
delivered by it, and is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, (ii) does not
require the approval of the stockholders of the Company and (iii) does not and
will not violate any law, any order of any court or other agency of government,
the Amended and Restated Certificate of Incorporation of the Company or the
By-Laws of the Company, as amended, or any provision of any indenture, agreement
or other instrument to which the Company or any of its properties or assets is
bound, or conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any such indenture, agreement or other
instrument, or result in the creation or imposition of, or give rise to, any
lien, charge, restriction, claim, encumbrance or adverse penalty of any nature
whatsoever pursuant to any such indenture, agreement or other instrument.
 
(b)           Representations and Warranties of the Investors.  Each of the
Investors represents and warrants that this Agreement and the performance by
each such Investor of its obligations hereunder (i) has been duly authorized,
executed and delivered by such Investor, and is a valid and binding obligation
of such Investor, enforceable against such Investor in accordance with its
terms, (ii) does not require approval by any owners or holders of any equity
interest in such Investor (except as has already been obtained) and (iii) does
not and will not violate any law, any order of any court or other agency of
government, the charter or other organizational documents of such Investor, as
amended, or any provision of any agreement or other instrument to which such
Investor or any of its properties or assets is bound, or conflict with, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any such agreement or other instrument, or result in the creation
or imposition of, or give rise to, any lien, charge, restriction, claim,
encumbrance or adverse penalty of any nature whatsoever pursuant to any such
agreement or instrument. The Investors hereby further represent and warrant
that, as of the date hereof, they and their Affiliates and Associates are,
collectively, the beneficial owners of such number of shares of Common Stock as
are set forth on Schedule A of this Agreement and the economic owners of such
number of shares of Common Stock as are set forth on Schedule A of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
  Section 3.2            Confidentiality.
 
(a)           In connection with discussions between the Investors and their
representatives and the Company and its representatives, the Company or its
representatives has and may in the future disclose orally or in writing to the
Investors or their representatives information that is confidential to the
Company. To protect the confidentiality of such information, and as a condition
to the furnishing of such information, the Investors agree, as set forth below,
to treat confidentially all such information furnished to or otherwise received
by the Investors or their representatives from the Company or on its behalf
(herein collectively referred to as the “Confidential Information”). For
purposes of this Agreement, the phrase “Confidential Information” will not
include information which (i) becomes available to the public other than as a
result of a disclosure by the Investors or their respective representatives in
violation of this Agreement or any other Agreement the Investors may have with
the Company, (ii) was lawfully available to the Investors or their respective
representatives prior to the disclosure to the Investors or its representatives
by the Company or on its behalf or (iii) lawfully becomes available to the
Investors or their respective representatives from a source other than the
Company or the Company’s representatives or agents, provided that such source is
not bound by a confidentiality agreement with the Company of which the Investors
have been made aware.
 
(b)           The Company has no obligation to furnish Confidential Information
to the Investors or its representatives by virtue of this Agreement except for
Confidential Information provided to the Investor Appointed Director in his
capacity as director of the Company.  Each of the Investors hereby acknowledges
that it is aware that the United States securities laws place certain
restrictions on any person who has material, non-public information with respect
to the Company with respect to transacting in the securities of the Company and
with respect to communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to transact in such securities.
 
(c)           The Confidential Information will not be disclosed by the
Investors or their respective representatives, except to the extent the Company
has given its prior written consent. Notwithstanding anything to the contrary
contained in this Section 3.2, the Investors and any of their respective
representatives shall be permitted to disclose any Confidential Information to
the extent the disclosure of such information is required in any court
proceeding, by any governmental authority or by applicable law or regulation;
provided, however, that the applicable Investors or representatives shall use
their reasonable best efforts to give the Company reasonable advance notice of
such required disclosure to enable the Company, at its sole expense, to prevent
or limit such disclosure.  This Section 3.2 will survive the termination of the
Standstill Period for a period of two (2) years from such termination.
 
(d)           Notwithstanding the foregoing, the Company understands that the
Investor Appointed Director may from time to time provide Confidential
Information to the other Investors and that such Investors shall be subject to
the restrictions contained in this Section 3.2 as if such information had been
disclosed to such Investors directly. Each such Investor further agrees that it
will be subject to the same trading policies of the Company to which the
Investor Appointed Director is subject.
 
 
 

--------------------------------------------------------------------------------

 
 
  Section 3.3            Remedies.
 
(a)           Each party hereto hereby acknowledges and agrees, on behalf of
itself and its Affiliates, that irreparable harm would occur in the event any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties will be entitled to specific relief hereunder, including an injunction
or injunctions to prevent and enjoin breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in any
state or federal court in the State of New York, in addition to any other remedy
to which they may be entitled at law or in equity. Any requirements for the
securing or posting of any bond with such remedy are hereby waived.
 
(b)           Each party hereto agrees, on behalf of itself and its Affiliates,
that any actions, suits or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby will be brought solely and
exclusively in any state or federal court in the State of New York (and the
parties agree not to commence any action, suit or proceeding relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 3.5 will be effective service of process for any such action, suit or
proceeding brought against any party in any such court. Each party, on behalf of
itself and its Affiliates, irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby, in the state or federal
courts in the State of New York, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an improper or inconvenient forum.
 
Section 3.4            Entire Agreement.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and may
be amended only by an agreement in writing executed by the parties hereto.  This
Agreement supersedes and terminates any prior confidentiality agreements
executed between the Company and any of the Investors including, without
limitation, that certain letter agreement dated October 24, 2011.
 
Section 3.5            Notices.  All notices, consents, requests, instructions,
approvals and other communications provided for herein and all legal process in
regard hereto shall be in writing and shall be deemed validly given, made or
served, if (a) given by telecopy, when such telecopy is transmitted to the
telecopy number set forth below and the appropriate confirmation is received or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this subsection:
 
if to the Company:
SeaBright Holdings, Inc.
1501 4th Avenue, Suite 2600
Seattle, WA 98101
Facsimile: (202) 269-8911
Attention: General Counsel
 
with a copy to:
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Facsimile: (312) 862-2200
Attention: James S. Rowe
 

 
 
 

--------------------------------------------------------------------------------

 
 
if to the Investors:
Oliver Press Partners, LLP
152 West 57th Street 46th Floor
New York, New York 10019
Facsimile: (212) 974-1860
Attention: Augustus K. Oliver and Clifford Press
 
with a copy to:
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, New Jersey  07068
Facsimile: (973) 597-2407 and (973) 597-2471
Attention: Allen B. Levithan and Jeffrey M. Shapiro
 



Section 3.6             Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York.
 
Section 3.7             Further Assurances.  Each party agrees to take or cause
to be taken such further actions, and to execute, deliver and file or cause to
be executed, delivered and filed such further documents and instruments, and to
obtain such consents, as may be reasonably required or requested by the other
party in order to effectuate fully the purposes, terms and conditions of this
Agreement.
 
                Section 3.8             Third-Party Beneficiaries. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns, and nothing in this Agreement is
intended to confer on any person other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
 
Section 3.9             Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
Section 3.10           Interpretation.  When reference is made in this Agreement
to a Section, such reference shall be to a Section of this Agreement unless
otherwise indicated.  Whenever the words “include”, “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”  The words “hereof,” “herein,” “hereby” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
word “or” shall not be exclusive.  The definitions contained in this Agreement
are applicable to the singular as well as the plural form of such terms and to
the masculine as well as to the feminine and neuter gender of such terms.   This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.
 

 
SEABRIGHT HOLDINGS, INC.
                 
By:
      Name:       Title:             

 

 
INVESTORS:
          OLIVER PRESS PARTNERS, LLC                  
By:
      Name:  Augustus K. Oliver     Title:  Managing Member  


 
OLIVER PRESS INVESTORS, LLC
               
 
By:
      Name:  Clifford Press     Title:  Managing Member  


 
AUGUSTUS K. OLIVER
         
 
 
    Name:  Augustus K. Oliver  

 

 
CLIFFORD PRESS
         
 
      Name:  Clifford Press                  








        
  















          
 
 

--------------------------------------------------------------------------------

 
SCHEDULE A
 
As of December 23, 2011, the Investors together with their Affiliates and
Associates collectively beneficially own an aggregate of 129,300 shares of
Common Stock.
 
The 129,300 shares of Common Stock collectively beneficially owned in the
aggregate by the Investors together with their Affiliates and Associates
represents 111,900 shares of Common Stock held by Oliver Press Investors, LLC
and 17,400 shares of Common Stock held by Clifford Press SEP/IRA. Augustus K.
Oliver and Clifford Press, as the Managing Members of Oliver Press Investors,
LLC, share the power to vote and to dispose of all of such shares held by Oliver
Press Investors, LLC.  Clifford Press has the sole power to vote and dispose of
all of such shares held by Clifford Press SEP/IRA.
 


 